DETAILED ACTION
	This Office Action is based on application 16/862,163 filed 29 April 2020.  Claims 1-9, 13, 14, and 25-33 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6-8, 27, 28, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims appear to have grammatical errors that makes the scope of the claims unclear.

	Claim 3. The data hierarchical storage method of claim 1, 
wherein the local disk comprises blocks; and 
the method further comprises: 
determining whether all blocks of the local disk are full,
in response to the determination that all block of the local disk are full, eliminating data in a first group of blocks of the local disk to clear the first group of blocks of the local disk;
wherein the eliminating data is performed before caching the data blocks into the local disk.

Claims 4, 6-8, 27, 28, and 30-32 further recite grammatical issues analogous to Claim 3.  For purposes of applying prior art below, the examiner is interpreting the claims as if this proposed amendment has been entered and that appropriate analogous amendments have also been made to claims 4, 6-8, 27, 28, and 30-32 that have properly addressed the grammatical and clarity issues of these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13, 25, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRAHLAD et al (US PGPub 2010/0333116).
PRAHLAD discloses:
Claims 1, 13 and 25: A data hierarchical storage method/apparatus/medium, comprising: 
storing one or more data files in a remote disk (Fig 16, Cloud Storage site 115A-N; ¶[0297] – data may be stored from the cloud gateway 1540 to cloud storage 115); 
acquiring, from the remote disk, a data file of the one or more data files, the data file being last accessed by a user (¶[0252] – files may be restored from a cloud storage site 115 in response to a user request); 
segmenting the data file into data blocks (¶[0300] – a division component may receive files to be stored in cache 1644, divide the files into sub-objects, and store the sub-objects in the cache); 
caching the data blocks into a local disk (Fig 16, cache 1644 of NAS 1505; Cloud Gateway 1540 including NAS 1505 connects to clients 1622 via a local area network (LAN), thus cache 1644 is ‘local’; ¶[0281] – cache 1644 stores data received from the network, cache 1644 may include magnetic disk); and 
caching the data blocks from the local disk to a local memory (¶[0314] – identified blocks retrieved from secondary storage, via the cloud gateway 1540, may be presented to the user; ¶[0059] – data on clients is typically a primary copy; ¶[0003] – primary copies may be maintained in a local memory).  
 
Claims 8 and 32:  The data hierarchical storage method/medium of each respective parent claim, wherein before caching the data blocks into the local disk, the method further comprising: (¶[0295] – the cloud gateway 1540 may store a data structure such as a log within cache 1644 and update the data structure whenever the file system calls the cache 1644 to access, update, or change data blocks within the cache 1644; information such as block identification, change date and time, etc {analogous to ‘metadata’} may be included into the data structure).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 3, 9, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAHLAD in view of KUDO et al (US PGPub 2014/0281244).

With respect to Claims 3 and 27, PRAHLAD discloses the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD further discloses wherein the local disk comprises blocks (¶[0295] – cache 1644 may be called to access, update, or change data blocks within the cache).
PHAHLAD may not appear to explicitly disclose before caching the data blocks into the local disk, and the method further comprising: in response to all blocks of the local disk being full, eliminating data in a first group of blocks of the local disk to clear the first group of blocks of the local disk.  
However, KUDO discloses before caching the data blocks into the local disk, and the method further comprising: in response to all blocks of the local disk being full, eliminating data in a first group of blocks of the local disk to clear the first group of blocks of the local disk (¶[0144] – the block cache control program may determine whether a free area is available for storing object data,  if a free area doesn’t exist in the block cache, the block cache control program may release an area of the cache).  
PRAHLAD and KUDO are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD and KUDO before him or her, to modify the cloud gateway of PRAHLAD to include cache management as taught by KUDO.  A motivation for doing so would have been to keep the most recently accessed data in the cache (¶[0144]).  Therefore, it would have been obvious to combine PRAHLAD and KUDO to obtain the invention as specified in the instant claims.

With respect to Claims 9 and 33, PRAHLAD discloses the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD may not appear to explicitly disclose in response to a data access request, searching for corresponding data blocks recursively from the local memory, the local disk to the remote disk in order, and meanwhile, caching the data blocks into the local memory and the local disk in order.
However, KUDO discloses in response to a data access request, searching for corresponding data blocks recursively from the local memory, the local disk to the remote disk in order, and meanwhile, caching the data blocks into the local memory and the local disk in order (¶[0058-0060] – when processing a block command for a read, cache is first accessed to determine whether or not data resides in the cache aka cache hit, if not aka cache miss, data is retrieved from storage).
PRAHLAD and KUDO are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD and KUDO before him or her, to modify the cloud gateway of PRAHLAD to include cache management as taught by KUDO.  A motivation for doing so would have been to reduce time-consuming accesses to storage drives by keeping part of user data into cache so that the data can be accessed in a shorter time (¶[0056]).  Therefore, it would have been obvious to combine PRAHLAD and KUDO to obtain the invention as specified in the instant claims.

Claims 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAHLAD in view of BRAND (US PGPub 2015/0205819).

With respect to Claims 5 and 29, PRAHLAD discloses the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD may not appear to explicitly disclose wherein the local disk comprises at least one local file for storing data files, and the method further comprising: caching a data file into the local file of the local disk.  
However, BRAND discloses wherein the local disk comprises at least one local file for storing data files, and the method further comprising: caching a data file into the local file of the local disk (¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘local file’} and placed in storage devices 320 local to cloud connector 310). 
PRAHLAD and BRAND are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD and BRAND before him or her, to modify the cloud gateway of PRAHLAD to include storing data into containers as taught by BRAND.  A motivation for doing so would have been to increase read performance by fetching an entire container in response to a read request thus pre-fetching related blocks (¶[0063]).  Therefore, it would have been obvious to combine PRAHLAD and BRAND to obtain the invention as specified in the instant claims.

Claims 2, 4, 6, 7, 14, 26, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAHLAD in view of BRAND and KUDO.

With respect to Claims 2, 14, and 26, PRAHLAD discloses the data hierarchical storage method/apparatus/medium of each respective parent claim.

However, BRAND discloses wherein the local disk comprises at least one block file having a first fixed length, the at least one block file comprises blocks, each block having a second fixed length (¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘block file’} and placed in storage devices 320 local to cloud connector 310).
PRAHLAD and BRAND are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD and BRAND before him or her, to modify the cloud gateway of PRAHLAD to include storing data into containers as taught by BRAND.  A motivation for doing so would have been to increase read performance by fetching an entire container in response to a read request thus pre-fetching related blocks (¶[0063]).  Therefore, it would have been obvious to combine PRAHLAD and BRAND to obtain the invention as specified in the instant claims.
PRAHLAD and BRAND may not appear to explicitly disclose wherein the blocks comprises at least one empty block, and caching the data blocks into the local disk comprises: caching the data blocks into the at least one empty block of the local disk.
However, KUDO discloses wherein the blocks comprises at least one empty block, and caching the data blocks into the local disk comprises: caching the data blocks into the at least one empty block of the local disk (¶[0144] – free areas in the block cache area for storing data objects may be determined and allocated by the block cache control program).
(¶[0144]).  Therefore, it would have been obvious to combine PRAHLAD, BRAND, and KUDO to obtain the invention as specified in the instant claims.

With respect to Claims 4 and 28, PRAHLAD discloses the data hierarchical storage method/medium of each respective parent claim.
PRAHLAD may not appear to explicitly disclose wherein the local memory comprises at least one block file having a second fixed length, the at least one block file comprises blocks, each block having a third fixed length; and before caching the data blocks from the local disk to the local memory, the method further comprising: in response to all blocks of the local memory being full, eliminating data in a second group of blocks of the local memory to clear the second group of blocks of the local memory.  
However, BRAND discloses wherein the local memory comprises at least one block file having a second fixed length, the at least one block file comprises blocks, each block having a third fixed length (¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘block file’} and placed in storage devices 320 local to cloud connector 310).
PRAHLAD and BRAND are analogous art because they are from the same field of endeavor of cloud storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD and BRAND before him or her, to modify the cloud gateway of PRAHLAD to include storing data into containers as taught by BRAND.  A motivation for doing so would have been to increase read performance by fetching an entire (¶[0063]).  Therefore, it would have been obvious to combine PRAHLAD and BRAND to obtain the invention as specified in the instant claims.
PRAHLAD and BRAND may not appear to explicitly disclose before caching the data blocks from the local disk to the local memory, the method further comprising: in response to all blocks of the local memory being full, eliminating data in a second group of blocks of the local memory to clear the second group of blocks of the local memory.
However, KUDO discloses before caching the data blocks from the local disk to the local memory, the method further comprising: in response to all blocks of the local memory being full, eliminating data in a second group of blocks of the local memory to clear the second group of blocks of the local memory (¶[0144] – the block cache control program may determine whether a free area is available for storing object data,  if a free area doesn’t exist in the block cache, the block cache control program may release an area of the cache).
PRAHLAD, BRAND, and KUDO are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, BRAND, and KUDO before him or her, to modify the cloud gateway of the combination of PRAHLAD and BRAND to include cache management as taught by KUDO.  A motivation for doing so would have been to keep the most recently accessed data in the cache (¶[0144]).  Therefore, it would have been obvious to combine PRAHLAD, BRAND, and KUDO to obtain the invention as specified in the instant claims.

With respect to Claims 6 and 30, the combination of PRAHLAD and BRAND disclose the data hierarchical storage method/medium of each respective parent claim.
(¶[0061] – data blocks may be aggregated and saved into at least one data container {analogous to ‘local file’} and placed in storage devices 320 local to cloud connector 310).
PRAHLAD and BRAND may not appear to explicitly disclose wherein the local disk comprises a block cache and a file cache, block files being created in the block cache, and after caching the data file into the local file of the local disk, the method further comprising: adjusting a size of the block cache in the local disk based on a size of a space occupied by the file cache in the local disk.  
However, KUDO discloses wherein the local disk comprises a block cache and a file cache (¶[0011] – storage apparatus 4 may comprise a block cache area and a file cache area for storing block I/O commands and file I/O commands), block files being created in the block cache (¶[0011] – the block I/O area stores data of block I/O commands), and after caching the data file into the local file of the local disk, the method further comprising: adjusting a size of the block cache in the local disk based on a size of a space occupied by the file cache in the local disk (¶[0187-0192] – part of the file cache area may be shifted from the file cache area and added to the block cache area).  
PRAHLAD, BRAND, and KUDO are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of PRAHLAD, BRAND, and KUDO before him or her, to modify the cloud gateway of the combination of PRAHLAD and BRAND to include distinct block and file cache areas as taught by KUDO.  A motivation for doing so would have been to provide data caching to service both SAN and NAS types of storage (¶[0003-0007]).  Therefore, it would have been obvious to combine PRAHLAD, BRAND, and KUDO to obtain the invention as specified in the instant claims.

Claims 7 and 31, the combination of PRAHLAD, BRAND, and KUDO disclose the data hierarchical storage method/medium of each respective parent claim.
KUDO further discloses wherein adjusting the size of the block cache in the local disk based on the size of the space occupied by the file cache in the local disk comprises at least one of:  3Attorney Docket No. 12852.0370-00000 Preliminary Amendmentincreasing the size of the block cache based on a released space of the file cache, and creating the block files or the blocks in the space released from the file cache and into the block cache (¶[0187-0192] – part of the file cache area may be shifted from the file cache area and added to the block cache area; ¶[0144] – free areas in the block cache area for storing data objects may be determined and allocated by the block cache control program); or deleting at least one of a third group of block files or a fourth group of blocks in the block cache according to the space that needs to be added in the file cache, and reducing the size of the block cache.





(The rest of this page is intentionally left blank)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        

/E.T.L/Examiner, Art Unit 2137